United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-966
Issued: August 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 26, 2007 appellant filed a timely appeal of a decision of the Office of
Workers’ Compensation Programs dated May 5, 2006 denying his claim for compensation and a
January 27, 2007 decision denying his request for merit review. Pursuant to 20 C.F.R
§§ 501.2(c) and 501.3 the Board has jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether appellant met his burden of proof in establishing that he
sustained an injury in the performance of duty on February 10, 2006, as alleged; and (2) whether
the Office properly denied his request for reconsideration.
FACTUAL HISTORY
On February 13, 2006 appellant, then a 48-year-old lead sales and service associate, filed
a traumatic injury claim alleging that he fell on February 10, 2006 while standing up from his
chair. His right foot got tangled between the desk and the base of the chair causing appellant to

lose his balance. Appellant fell on his right side and hit the edge of his desk with his shoulder
and neck.
By letter dated February 17, 2006, the employing establishment controverted the claim.
Appellant’s manager stated that the incident could not have occurred as alleged, as upon
observations of other employees doing appellant’s job, almost every employee pulls back the
chair to stand up and the others put their hands on the desk before standing. She noted that there
was plenty of space in the office to move the chairs around when standing and that there was no
possible opportunity to get tangled and fall from one’s feet without extending arms for support.
The manager noted that appellant had been under medication for a medical condition that was
not work related and that he told her the day before that all he wanted was to file for disability
retirement and take care of his health. She noted that appellant’s supervisor had a nearby Office
and did not hear any noise and that appellant never told his supervisor of falling. Appellant’s
supervisor stated that appellant did not report the accident to her, rather she learned of it when he
was talking to another employee and that, when he approached appellant, he reported the
accident.
By letters dated February 28 and April 5, 2006, the Office requested that appellant submit
further information, including statements from persons who witnessed the injury and a detailed
medical report. No new evidence was received.
By decision dated May 5, 2006, the Office denied appellant’s claim because the factual
evidence was not sufficient to establish that the incident occurred as alleged. The Office also
noted that no medical evidence existed to show that appellant sustained an injury in connection
with the alleged work incident.
By letter dated October 12, 2006, appellant requested reconsideration and submitted
further information. He submitted a February 10, 2006 routing slip on which he indicated that,
while he was working in his office, he fell on his right side and hit the border of his desk with his
right shoulder and neck. Appellant noted that his feet got tangled in the chair.
Appellant also submitted a statement that he filed for disability retirement, indicating that
he has been disabled since October 2005 due to muscle pain in neck, shoulders, chest, back of
thigh, legs, joints, ankles toes and hands. He noted that he suffered from fibromyalgia, major
depression and nerve problems. Appellant indicated that he had requested a reasonable
accommodation from his employer. The record also contains an April 4, 2006 determination that
the employing establishment denied appellant’s request for an accommodation as it found that
his condition imposed limitations so severe that they could not be accommodated.
In a medical report dated February 15, 2006, Dr. Luis E. Faura Clavell, a rheumatologist,
conducted an electromyography. In a February 15, 2006 duty limitation form, the employing
establishment stated that appellant alleged that he lost his balance and hurt his shoulder and neck.
In the physician’s portion of the form, Dr. Clavell indicated that the history given to him by
appellant corresponded with this history. He also noted painful and limited range of motion.
Dr. Clavell diagnosed trauma to appellant’s right shoulder and neck as a result of the injury. In a
note dated February 28, 2006, Dr. Clavell indicated that appellant was diagnosed with severe
cervical and lumbar sprain with radiculitis and was to remain on strict bed rest. In a note dated

2

September 10, 2006, Dr. Clavell indicated that appellant had been diagnosed with fibromyalgia
and myositis. In a medical report dated October 2, 2006, Dr. Clavell noted that he first evaluated
appellant on April 20, 2005. He noted appellant’s current conditions as fibromyalgia, L5-S1 disc
protrusion small central producing mild impression upon the thecal sac, L3 and L5
radiculopathy, bilateral; C5 and C6 radiculopathy, bilateral; severe anxiety -- depression;
osteoarthritis changes thoracic and lumbar vertebral, mild facet -- joint vertebra hypertrophy at
L4-5 and L5-S1; and anterior osteopathic changes osteophytes C4, C5 and C6 left neural
foramen narrowing.
Appellant also submitted magnetic resonance imaging (MRI) scan results from May 17,
2006 and nerve conduction velocity studies dated February 15, 2006. The record also contains a
decision by the Department of Veterans Affairs noting that appellant suffered from servicerelated lumbar myositis and peritendinitis in his left shoulder.
By decision dated January 27, 2007, the Office found that the evidence was immaterial in
nature and not sufficient to warrant review of the prior decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that an
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged.3 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.4
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to a specific condition of employment.5 An award of
1

5 U.S.C. § 8122(a).

2

Id.

3

John J. Carlone, 41 ECAB 345 (1989).

4

Shirley A. Temple, 48 ECAB 404 (1997).

5

Katherine J. Friday, 47 ECAB 591, 591 (1996).

3

compensation may not be based on surmise, conjecture, speculation or appellant’s belief of
causal relationship.6 The mere manifestation of a condition during a period of employment does
not raise an inference of causal relationship between the condition and the employment.7 Neither
the fact that a condition became apparent during a period of employment nor appellant’s belief
that the employment caused or aggravated his condition is sufficient to establish causal
relationship.
ANALYSIS -- ISSUE 1
In its decision dated May 5, 2006, the Office denied appellant’s claim for the reason that
it had not received a clear statement from him with regard to the basis of his claim. Appellant
had indicated that, when he stood up he got his right foot tangled between the desk and the base
of his chair causing him to lose his balance and fall hitting the edge of his desk with his shoulder
and neck. However, the employing establishment controverted the claim. Appellant’s manager
argued that it was not possible for appellant to have injured himself in this manner. Appellant’s
manager indicated that, upon observing appellant’s colleagues at work, the incident could not
have occurred as alleged. His manager also noted that he had complained about a nonworkrelated medical condition the day before the accident, told her that he was not feeling well and
was going to file for disability retirement. Finally, the manager noted that a supervisor in a
nearby office did not hear any noise that date and that appellant never told him that he fell, but
noted that he heard it from another employee.
The Office denied appellant’s claim because he failed to establish that the incident
occurred on the date, at the time and/in the manner he alleged. The Board finds that appellant
failed to establish that the incident occurred as alleged. The employing establishment noted that
a supervisor sitting near appellant on that date did not hear the fall. The supervisor also noted
that appellant did not promptly notify his supervisor. Furthermore, the employing establishment
noted that appellant had talked about filing for disability the prior day and also argued that the
incident could not have occurred as alleged.
Appellant was given the opportunity to respond by submitting further information in
support of his claim, but he declined to do so in a timely manner. Although an injury does not
have to be confirmed by eyewitnesses in order to establish that an employee sustained an injury
in the performance of duty, the employee’s statements must be consistent with the surrounding
facts and circumstances and his or her subsequent course of action.8 Such circumstances as lack
of confirmation of the injury, continuing to work without apparent difficulty following the
alleged injury and failure to obtain medical treatment may, if otherwise unexplained, cast doubt
on an employee’s statements in determining whether a prima facie case has been established.9
Appellant, despite being given an opportunity, submitted no further documentation in support of
his allegation as to how the alleged incident occurred. Despite his close proximity to other
6

John D. Jackson, 55 ECAB 465 (2004); William Nimitz, Jr., 30 ECAB 567 (1979).

7

Nicolelette R. Kelstrom, 54 ECAB 570 (2003).

8

See Gene A. McCracken, 46 ECAB 593 (1995).

9

Linda S. Christian, 46 ECAB 598 (1995).

4

employees, there are no statements in support of his claim. This, in combination with appellant’s
failure to immediately notify his supervisor, the fact that he had been talking about disability
retirement the day before, the questionable nature of how he sustained his injury, the fact that
appellant submitted no medical evidence indicating that he received treatment and the fact that
appellant did not respond to the Office’s request for further information are sufficient to cast
doubt on the validity of his claim. Accordingly, the Board finds that the Office properly denied
appellant’s claim for failure to establish that the incident occurred as alleged.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the Act,
the Office’s regulations provide that the application for reconsideration, including all supporting
documents, must set forth arguments and contain evidence that either: (1) shows that the Office
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previous considered by the Office; or (3) constitutes relevant and pertinent new evidence not
previous considered by the Office.10
ANALYSIS -- ISSUE 2
Appellant’s request for reconsideration neither alleged nor demonstrated that the Office
erroneously applied or interpreted a specific point of law. However, he did submit relevant and
pertinent new evidence not previously considered by the Office. With regard to whether
appellant established that the incident occurred, he submitted a new statement dated February 10,
2004 that was not previously in the record. Appellant reiterates that he fell onto his right side
and hit the border of his desk with his right shoulder and then with his neck. This is new
evidence relevant to the issue of whether the incident occurred. Furthermore, appellant has
submitted new medical evidence. Although most of this evidence does not address the issue of
whether the alleged incident resulted in a medical condition, the record does contain a
February 15, 2006 duty limitation report wherein Dr. Clavell indicated that the history of
appellant losing his balance and hurting his right shoulder and neck in a work-related incident on
February 10, 2006 was consistent with what appellant told him. He also noted that appellant
sustained a trauma to his right shoulder and right neck as a result thereof. This is medical
information that should be considered with regard to whether appellant sustained an injury as a
result of the alleged employment incident.
In denying appellant’s request for reconsideration, the employing establishment noted
that this evidence was irrelevant or immaterial to the issue. However, the concerns of the Office
with regard to this evidence is a matter that goes to the weight that should be accorded this
evidence. The evidence is relevant or material to the issue of whether a fact of injury occurred.
Accordingly, as appellant has submitted pertinent new relevant and material evidence
with his request for reconsideration, the Office must review his claim on the merits. Therefore,
the Office improperly denied appellant’s request for reconsideration.

10

20 C.F.R. § 10.606(b)(2)(i-iii).

5

CONCLUSION
In the May 5, 2006 decision, the Board finds that the Office properly found that appellant
failed to meet his burden of proof in establishing that he sustained an injury in the performance
of duty on February 10, 2006, as alleged. However, the Board finds that the Office did not
properly deny appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the January 27, 2007 decision of the Office of
Workers’ Compensation Programs denying reconsideration is reversed and the case remanded
for further consideration consistent with this opinion; however, the Board affirms the May 5,
2006 decision.
Issued: August 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

